        Case 3:19-cv-02009-MEM Document 8 Filed 10/15/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM MURRAY,                            :

                  Plaintiff                :    CIVIL ACTION NO. 3:19-2009

       v.                                  :           (MANNION, D.J.)

SCRANTON POLICE                            :
DEPARTMENT,
                                           :
                 Defendant

                                     ORDER

      Presently before the court is the Report and Recommendation

(“Report”) of Magistrate Judge Susan E. Schwab. (Doc. 7). In it, Judge

Schwab, having granted the plaintiff William Murray’s (“Murray”) motion to

proceed in forma pauperis, conducted a preliminary review of the pro se

Amended Complaint pursuant to 28 U.S.C. §1915A. Judge Schwab ultimately

recommends the dismissal of Murray’s Amended Complaint, (Doc. 6), without

leave to amend. No objections to the Report have been filed.

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P. 72(b) advisory committee

notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d
        Case 3:19-cv-02009-MEM Document 8 Filed 10/15/20 Page 2 of 4




Cir.1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.

      In her Report, Judge Schwab observes that the sole defendant Murray

has named, the Scranton Police Department, as a sub-unit of the local

government, is not a proper defendant since it is not a “person” for purposes

of a Section 1983 claim such as the false arrest claim Murray brings here.

See Terrell v. City of Harrisburg Police Dept., 549 F.Supp.2d 671, 686

(M.D.Pa.2008). Even assuming that Murray was attempting to name the City

of Scranton as the defendant, however, Judge Schwab concludes that Murray

has failed to state a claim because he has alleged only that certain police

officers failed to adequately investigate an incident—not that the violation of

his rights was caused by a policy or custom of the City.

      Additionally, Judge Schwab notes that, although he does not indicate

whether the underlying charges against him that stemmed from the incident

remain pending, to the extent that Murray is asking this court to interfere with

a state case, his pleading runs afoul of the Younger abstention doctrine.


                                     -2-
          Case 3:19-cv-02009-MEM Document 8 Filed 10/15/20 Page 3 of 4




Finally, even if Murray had named the proper defendant(s), Judge Schwab

concludes that he has failed to state a false arrest claim because he has not

pleaded sufficient facts to show that the officers lacked probable cause for his

arrest.

         Ultimately, Judge Schwab recommends that the Amended Complaint

be dismissed without further leave to amend on the basis of futility. After

Murray filed his original Complaint, (Doc. 1), Judge Schwab issued an order

directing Murray to file an amended complaint, (Doc. 5). Here, Judge Schwab

notes that, despite having filed an amended complaint, Murray’s pleading

contains the very same deficiencies noted in the original Complaint—i.e., it

fails to state a claim upon which relief can be granted or to name a proper

defendant.

         Having conducted a thorough review of all pertinent filings, the court

finds the Report of Judge Schwab to be well-reasoned and well-supported.

As such, the court will adopt the Report in its entirety as the decision of the

court.




                                      -3-
             Case 3:19-cv-02009-MEM Document 8 Filed 10/15/20 Page 4 of 4




        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) Judge Schwab’s Report, (Doc. 7), is ADOPTED IN ITS

             ENTIRETY;

        (2) Murray’s Amended Complaint, (Doc. 6), is DISMISSED

             WITH PREJUDICE; and

        (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: October 15, 2020
19-2009-01




                                        -4-
